Citation Nr: 1022965	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty during World War II, from 
January 1942 to January 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because of the Veteran's age, the Board has advanced this 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative, i.e., competent and credible, medical and 
other evidence of record does not establish the Veteran's 
tinnitus is related to his military service - and especially 
to the noise exposure (acoustic trauma) he admittedly 
experienced.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100, 
et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in June 2008, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that the June 2008 letter also 
apprised the Veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the 
RO issued that June 2008 VCAA notice letter  prior to 
initially adjudicating the claim in December 2008, the 
preferred sequence, so there was no timing error in the 
provision of that VCAA notice.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

And as for the duty to assist, the Veteran's service 
treatment records (STRs) are mostly unavailable.  An October 
2008 Finding of Unavailability for complete Service Treatment 
Records provides that, in June, July, and September 2008, 
the RO requested that he provide copies of any STRs in his 
possession and that, in June 2008, the RO requested his STRs 
from the National Personnel Records Center (NPRC), a military 
records repository.  But the NPRC responded that the records 
were unavailable and presumed destroyed in a 1973 fire at 
that facility.



When, as here, at least a portion of the STRs are lost or 
missing, through no fault of the Veteran, VA has a heightened 
duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in developing the 
claim, and to explain the reasons and bases for its decision 
...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But given 
these several unsuccessful attempts by VA to obtain his 
complete STRs, the Board finds that additional attempts to 
obtain these records would be futile.  38 C.F.R. § 
3.159(c)(2) and (c)(3).

That said, it is worth noting additionally, however, that the 
Veteran's missing STRs are not determinative or dispositive 
of whether his claim should be granted.  Indeed, the RO 
granted his claim for service connection for his bilateral 
hearing loss, including by acknowledging with the benefit of 
the doubt, see 38 C.F.R. § 3.102, that he had experienced 
excessive noise exposure, i.e., acoustic trauma, while in the 
military as he continues to allege also in relation to his 
tinnitus.  And, as will be explained, the deficiency in his 
claim for tinnitus is not in establishing proof of noise 
exposure in service because the Board, like the RO, concedes 
that he did have such noise exposure.  The deficiency in his 
claim also is not the lack of his competency to proclaim 
having experienced tinnitus, i.e., ringing in his ears, 
because this is capable of lay observation.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence like STRs).

All of this is to say that missing STRs, while indeed 
unfortunate, do not obviate the need for the Veteran to still 
have medical nexus evidence supporting his claim by 
suggesting a correlation between his currently claimed 
condition - here, tinnitus, and his military service.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing STRs do not lower the threshold for an allowance of a 
claim.  There is no reverse presumption for granting a claim.  
The legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  
And, unfortunately, the record does not contain the required 
supporting medical nexus evidence in this particular 
instance.

Further concerning this, all available evidence pertaining to 
the Veteran's claim, which is obtainable, has been obtained.  
The RO obtained or made reasonable attempts to obtain his 
STRs, service personnel records, private medical records, 
and VA medical records.  Importantly, VA has provided him a 
VA Compensation and Pension Examination (C&P Exam) for the 
required medical nexus opinion assessing the nature and 
etiology of his claimed tinnitus.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Thus, as there is no indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).



There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
November 2008 VA C&P Exam confirms the Veteran has the 
required current diagnoses of tinnitus.  Tinnitus is "a noise 
in the ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  So even absent this VA examiner's diagnosis, the 
Veteran, even as a layman, is competent to proclaim that he 
experiences tinnitus, especially since this condition - by 
its very nature, is inherently subjective and, therefore, 
capable of lay observation.

Thus, the determinative issue is whether his tinnitus is 
attributable to his military service, in particular to 
excessive noise exposure (acoustic trauma).  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise, especially weapons fire, while 
serving during World War II as an anti-tank gunner and 
amphibian tractor commander.  His service personnel records 
indicate his military occupational specialties (MOS's) 
included anti-tank gunner and amphibian tractor commander.  
And so, the Board finds there is credible evidence he 
sustained the type acoustic trauma claimed in service - 
particularly, again, since the RO already conceded as much 
when granting service connection for his bilateral hearing 
loss in the December 2008 decision at issue.

But even acknowledging the Veteran has tinnitus and that he 
was exposed to this type of loud noise while in service in 
the manner alleged, there still must be competent medical 
nexus evidence establishing a relationship or correlation 
between his current tinnitus and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. 
App. at 495-97.

The report of the Veteran's November 2008 VA C&P Exam 
provides that it is less likely than not that his tinnitus 
was caused by or the result of his in-service noise exposure.  
In coming to this conclusion, the examiner pointed out that 
the Veteran reported that his tinnitus began many years after 
military separation, some 5 to 10 years prior to that VA 
examination, which in turn was over 50 years following his 
discharge from service.  The examiner also pointed out that 
the medical literature suggests that noise-induced tinnitus 
occurs at the time of the exposure, not after the noise has 
ceased.  So the examiner's opinion is well-reasoned and based 
on an objective clinical evaluation of the Veteran and his 
specific circumstances.  Hence, the opinion has the proper 
factual foundation and predicate and, thus, is entitled to a 
lot of probative weight. Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

The Board is sympathetic to the Veteran's claim.  However, as 
he has not submitted any competent and credible, meaning 
probative, medical or other evidence etiologically linking 
his currently diagnosed tinnitus to his acknowledged in-
service noise exposure, the VA examiner's opinion is 
unrefuted.

Therefore, the Board finds that the probative medical and 
other evidence of record does not establish the Veteran's 
tinnitus is related to his military service.  And since the 
preponderance of the evidence is against his claim for 
service connection for tinnitus, this in turn means there is 
no reasonable doubt to resolve in his favor and that his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


